                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Harry Pennington, III, on behalf of himself )
and all others similarly situated; and      )       Civil Action No.: 0:17-cv-02094-JMC
Timothy Lorentz, on behalf of himself and   )
all others similarly situated,              )            ORDER AND OPINION
                                            )
                       Plaintiffs,          )
                                            )
        v.                                  )
                                            )
Fluor Corporation, Fluor Enterprises, Inc., )
SCANA Corporation, Fluor Daniel             )
Maintenance Services, Inc., South Carolina )
Electric & Gas Company,                     )
                                            )
                       Defendants.          )
                                            )
Lawrence Butler, Lakeisha Darwish, Darron )
Eigner, Jr., Bernard A. Johnson, and Jimi )         Civil Action No.: 0:17-cv-02201-JMC
Che Sutton,                                 )
                                            )            ORDER AND OPINION
                       Plaintiffs,          )
                                            )
        v.                                  )
                                            )
Fluor Corporation and Fluor Enterprises,    )
Inc.,                                       )
                                            )
                       Defendants.          )

       This matter is before the court for review of Defendants Fluor Corporation, Fluor

Enterprises, Inc., and Fluor Daniel Maintenance Services, Inc. (collectively, “Fluor Defendants”)

Motions to Remove Named Plaintiffs Darron Eigner, Jr. and Bernard A. Johnson. (ECF Nos. 109,

161.) Fluor Defendants’ Motion was filed on June 5, 2019, and is unopposed by Plaintiffs

Lawrence Butler, Lakeisha Darwin, Darron Eigner, Jr. (“Eigner”), Bernard A. Johnson

(“Johnson”), and Jimi Che Sutton (collectively, “Butler Plaintiffs”). (ECF Nos. 109, 161.) Within

the Motions, Fluor Defendants request the court to remove Eigner and Johnson as named Plaintiffs,

                                                1
including from the case caption and on all future filings and notices related to this case, because

they “have not served any further responses to Fluor Defendants’ discovery requests” as mandated

by the court’s May Order. (See ECF No. 109 at 2; ECF No. 161 at 2.)

       As background, Fluor Defendants filed Motions to Compel on February 1, 2019. (ECF

Nos. 87, 141.) On May 3, 2019, the court granted in part and denied in part Fluor Defendants’

Motions to Compel. (See ECF Nos. 104, 156.) See also Pennington v. Fluor Corp., C/A No. 0:17-

cv-02094-JMC, C/A No. 0:17-cv-02201-JMC, 2019 WL 1979674, at *1 (D.S.C. May 3, 2019). As

part of the court’s May Order, the court ordered Eigner and Johnson to “adequately respond to

Fluor Defendants’ discovery requests by May 10, 2019, at 5:00 p.m.” Pennington, 2019 WL

1979674, at *4–5 (emphasis in original). The court issued the Order because Eigner and Johnson

failed to “comply with and respond to Fluor Defendants’ discovery requests . . . .” Id. at *3. Indeed,

at that time, “there [was] a mutual consensus between the parties that Eigner and Johnson [] failed

to comply with Fluor Defendants’ discovery requests.” Id. (citations omitted). On June 5, 2019,

Fluor Defendants filed the instant Motions to remove Eigner and Johnson from the case because

they “have not served any further responses to Fluor Defendants’ discovery requests . . . .” (ECF

No. 109 at 2; ECF No. 161 at 2.) Butler Plaintiffs have not opposed Fluor Defendants’ Motions.

       Under the Federal Rules of Civil Procedure, “[i]f a party . . . fails to obey an order to

provide or permit discovery . . . the court where the action is pending may issue further just orders.”

FED. R. CIV. P. 37(b)(2). Additionally, as it specifically relates to the failure to answer

interrogatories, which was at issue here (ECF Nos. 104, 156), “the court must require the party

failing to act . . . to pay the reasonable expenses, including attorney’s fees, caused by the failure,

unless the failure was substantially justified or other circumstances make an award of expenses

unjust.” FED. R. CIV. P. 37(d)(3). See also FED. R. CIV. P. 37(b)(2)(C) (requiring a federal district



                                                  2
court to order the payment of “reasonable expenses, including attorney’s fees,” when a party fails

to obey the court’s discovery order unless “the failure was substantially justified or other

circumstances make an award of expenses unjust”). Generally, “discovery orders, other pre-trial

orders, and, indeed, all orders governing the management of a case are enforceable under pain of

sanction for unjustifiable violation.” Barreto v. Citibank, N.A., 907 F.2d 15, 16 (1st Cir. 1990).

Moreover, Rule 37 of the Federal Rules of Civil Procedure provides federal district courts with

“broad discretion to fashion appropriate sanctions for violation of discovery orders; however, this

discretion is guided by judicial interpretation of the rule.” Malautea v. Suzuki Motor Co., Ltd., 987

F.2d 1536, 1542 (11th Cir. 1993).

       Here, the court specifically required Eigner and Johnson to respond to Fluor Defendants’

discovery requests by May 10, 2019, at 5:00 p.m. Pennington, 2019 WL 1979674, at *4–5. Based

upon Fluor Defendants’ Motions, which is unopposed by Butler Plaintiffs, Eigner and Johnson

have failed to comply with the court’s May Order. (ECF No. 109 at 2; ECF No. 161 at 2.) Given

Butler Plaintiffs’ lack of opposition to the Motions and the court’s May Order, which warned

Eigner and Johnson of the consequences of failing to comply with the May Order, the court, in its

broad discretion, determines that the sanction outlined in its May Order is appropriate. See

Malautea, 987 F.2d at 1542; Barreto, 907 F.2d at 16. Thus, Eigner and Johnson are removed as

named Plaintiffs within this action. Additionally, as mandated by Rule 37 of the Federal Rules of

Civil Procedure, the court must award reasonable expenses, including attorney’s fees, to Fluor

Defendants. FED. R. CIV. P. 37(d)(3).

       Accordingly, the court GRANTS Fluor Defendants’ Motions to Remove Named Plaintiffs

Darron Eigner, Jr. and Bernard A. Johnson (ECF Nos. 109, 161). Therefore, pursuant to the court’s

May Order (ECF Nos. 104, 156), the court DIRECTS the Clerk of Court for the United States



                                                 3
District Court for the District of South Carolina to REMOVE Eigner and Johnson as named

Plaintiffs in this action. Lastly, the court ORDERS Fluor Defendants and Butler Plaintiffs to

provide briefing regarding the issue of attorney’s fees under Rule 37 of the Federal Rules of Civil

Procedure. Fluor Defendants’ brief is due by June 28, 2019, while Butler Plaintiffs’ response is

due by July 5, 2019. Fluor Defendants may reply to Butler Plaintiffs’ response by July 10, 2019,

if they so choose.

       IT IS SO ORDERED.




                                                    United States District Judge
June 21, 2019
Columbia, South Carolina




                                                4
